Title: To Thomas Jefferson from Robert R. Livingston, 4 June 1800
From: Livingston, Robert R.
To: Jefferson, Thomas



Dear Sir
ClerMont 4th. June 1800

I did not receive your favor of the 17th: Apl till on my Return to this place from New York, owing to its having gone on to my country residence while I was on my way down. I have also received the transactions of the Philosophical society with the model of your mould board. I have considered it with attention, & am satisfied that it is an important improvement, & the rather as it is constructed on principles that are so easily understood, that any mechanic of tolerable Ingenuity will find no difficulty in making it. If you have read my address to the Society for Arts agriculture &c. you will find that I have long considered this as an object of some moment in agriculture, & even ventured to place the invention in a more elevated rank than I was willing to afford to the whole tribe of politicians—Not however then thinking that the honour of this discovery would ever be claimed by the ablest of our statesmen. Permit me sir to acknowledge my obligations to you for this, & the other interesting communications that I received at the same time.
Your addition to the notes on Virginia leave no doubt on the subject of Cresops agency in the murder of the Logan family, & places the folly, & indiscretion of Luther Martin in a strong point of light. I however needed no other evidence on this subject than the impressions I had received of this transaction long before you favoured the world with your notes on Virginia.
I should have informed you before that the Society for the promotion of agriculture arts & manufactures in this State have done themselves honor to elect you a member. I need not tell you that they will be highly gratified by receiving from you occasionally such communications relative to the objects of their institution as your extensive observations enable you as you may find leisure to afford—
Enclosed is the sketch of a Steam engine which certainly avoids many of the inconveniences of Docr Watts as it works wh. less friction & wear & renders the escape of Steam from one to the other side of the cylinder almost impossible. Mr. Smith, one of the secretaries of the Philosophical society, supposed that the mercury might possibly be formed into globules by an admixture of water. But I think the following answer may be given to his objection. 1st. A very small portion of water or rather steam comes in contact with the mercury. It is only formed into globules when strongly agitated in water merely by being thrown out & separated from the mass, having then a strong attraction for itself it forms balls & when a number of these are collected  on the surface their attraction for each other is less than they respectively have to their own centres—This can only happen when the quicksilver is thrown up in small particles, I found that mercury violently agitated for half an hour in cold water formed itself into globes. But agitation in hot water produced no such effect, nor wd any part of it be converted into a black powder, on the contrary the black powder formed in cold water by long continued triturations would be reduced by hot water to running mercury. Those objections being removed (and I have Docr. Priestlys opinion in confirmation of my own that they are not very important.) it is evident that this engine has many advantages over any yet known. These you will find stated in the enclosed description that I some time since sent to Docr Priestley
I am charmed with your idea of raising water into the upper part of the house as a security against fires, by means of the common Kitchen fire. I think it may be effected in the following manner at very little expence. In every large family a constant supply of hot water is required for culinary purposes. A boiler then should be fixed in the hearth furnished with a cock for family use. The top must be crewed on, from the upper part of the boiler a very narrow copper pipe must pass along the inside of the Chimney to the reservoir above, which must be close & large, the end of the pipe must be closed by a valve where it enters the reservoir. When the water boils the steam will pass thro’ the pipe into the reservoir where it will condense. In order to enable the boiler to supply itself from a well in the cellar if its depth is less than 30 feet a pipe may pass from the boiler into the well, this pipe to be furnished with a valve that opens upward. In this case whenever the fire goes down (which it will frequently do) the steam in the boiler will condense a vacuum being thus created the water will ascend from the well into the boiler. In this way many gallons of water may be carried into the garret & the Kitchen be supplied with water without labour. If at any time the fire should be continued so long as to exhaust all the water before the fire goes down, by opening the cock for a moment to let out the Steam & throwing cold water on the boiler a vacuum will be produced & the water will rise from the well.
If a larger quantity of water is required than the condensed steam will afford, it may be obtained by means of a Steam engine on the principle of Capt. Saveries which is extremely simply & is only exceptionable from the quantity of steam that it requires to raise a large body of water, which would be no object where the boiler requires to move fewer than that which is necessarily expended in the Kitchen for other purposes.

I sincerly congratulate you upon the returning good sense of our Countrymen. I am almost asshamed to own that I began to dispair of the republic, & to doubt whether there was not something in the nature of man that unfitted him for freedom in a state of society, where his real & imaginary wants seemes to doom him to a state of dependance, & to destroy his native dignity of character. Since I found even here, where these causes might be presumed to operate less than in the old world, such an unbounded desire for wealth, & honour, such a propensity to barter away the most substantial blessings peace, & liberty, for personal agrandizement, that I began almost to lament the many hours of my life, that I had (in conjunction with you, & others, who now think differently from us) employed in placing them, as I imagined, upon a firm & stable basis.
I thank god however the prospect brightens, the people are rouzing from their lethargy & I trust they will afford such a lesson to the future place men & office hunters of the United States, as will shew them the danger of violating their rights. What has alarmed & shocked me most in all our public measures, was the arbitrary dogmas of our courts of justice, & their avowed support of measures repugnant both to the letter & spirit of the constitution. I trust however, that under your auspices these dangers will be removed, that our great charter will undergo such a revision as to leave no hook whereon to hang a doubt, & that insurmountable barriers will be placed to the constructive powers of the Executive, Legislative, & judiciary. You will I dare say my dear Sir, consider it as a singular felicity, if, after having drawn the instrument that guarded us against foreign usurpation, you should give a fiat to that which secures us from domestic tyranny. I have purposely delayed replying to yr favours till you had returned home, I foresaw that I shd write a volume that might be read in Retirement, but which would have intruded too much on your time while acting on the busy theatre of Philadelphia. I will only add to its unreasonable length while I assure of the sincerity of the attachmt. with which I have the honor to be Dear Sir
Most respectfully Your Obt hum: Servt

Robt R Livingston

